UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-6750



MOYA MOORE,

                                             Petitioner - Appellant,

          versus

STATE OF NORTH CAROLINA, on relation of James
E. Long, Commissioner of Insurance of North
Carolina,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Chief District
Judge. (CA-95-457-5-HC-F)

Submitted:    July 23, 1996                 Decided:   August 6, 1996

Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Moya Moore, Appellant Pro Se. Clarence DelForge, III, OFFICE OF
THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C. § 2254 (1988), as
amended by Antiterrorism and Effective Death Penalty Act of 1996,

Pub. L. No. 104-132, 110 Stat. 1217. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, although we grant leave to proceed in forma pauperis,

we deny a certificate of probable cause to appeal; to the extent

that a certificate of appealability is required, we deny such a
certificate. We dismiss the appeal on the reasoning of the district
court. Moore v. State of South Carolina, No. CA-95-457-5-HC-F

(E.D.N.C. Apr. 16, 1996). Furthermore, we deny Appellant's motion

to appoint counsel. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-
rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2